UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest reported): July 16, 2012 TECHPRECISION CORPORATION (Exact Name of Registrant as Specified in Charter) Delaware 000-51378 51-0539828 (StateorOtherJurisdiction of Incorporation or Organization) (Commission File Number) (IRS Employer Identification No.) 3477 Corporate Parkway, Suite 140 Center Valley, PA 18034 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (484) 693-1700 Copies to: William A. Scari, Jr. Pepper Hamilton LLP 400 Berwyn Park 899 Cassatt Road Berwyn, PA 19312-1183 Phone: (610) 640-7800 Fax: (610) 640-7835 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On a conference call with investors held on July 16, 2012, Techprecision Corporation (the “Company”) announced its financial results for the fourth quarter and fiscal year-ended March 31, 2012.The full text of the press release issued in connection with the announcement is furnished as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. A copy of the Company’s investor presentation for the fourth fiscal quarter and fiscal year-ended March 31, 2012 discussed with investors on the conference call is attached hereto as Exhibit 99.2 and is incorporated herein by reference. Item 7.01 Regulation FD Disclosure. The information set forth above under Item 2.02 is hereby incorporated by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release dated July 16, 2012 Investor presentation dated July 16, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: July 16, 2012 By: /s/ Richard Fitzgerald Name: Richard Fitzgerald Title: Chief Financial Officer EXHIBIT INDEX Exhibit Number Exhibit Press Release dated July 16, 2012 Investor presentation dated July 16, 2012
